Title: To Thomas Jefferson from Horatio Gates, 27 February 1798
From: Gates, Horatio
To: Jefferson, Thomas


          
            Dear Sir
            27th: Febry. 1798.
          
          The post which arrived within an Hour from Boston, brings an account, that a Vessel had just put into Salem, from Bourdeaux in France, after a passage of Forty Days, with Intelligence; that every Vessel in The Ports of That Republic, from Forty Tons, & upwards, was put in Requisition. (The one arrived at Salem, Sliped Her Cable and got to Sea at Night;) I conclude the like has taken place in England, or somewhat Similar; which Accounts for Our not hearing also from thence. The Captain of the Vessel at Salem Says, Our Commissioners are Treated politely at paris, but not any Answer would be given to them, until The Directory heard from The US.—I had the pleasure to receive yours, with Kuscuiusko’s inclosed—If the French are Determined upon The Invasion, as, from the Intelligence I conclude they are, The Contest will be as Important as that of Anthony & Cæsar, The Empire of the World—
          with Sentiments of Esteem, & Regard I am Your Obedient Servant
          
            Horatio Gates
          
        